NUMBER 13-13-00335-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

THE STATE OF TEXAS,                                                   Appellant,

                                             v.


JAVIER RODRIGUEZ,                                                      Appellee.


                  On appeal from the 319th District Court
                          of Nueces County, Texas.


                       MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Longoria
            Memorandum Opinion by Chief Justice Valdez

      By one issue, the State appeals the trial court’s granting of appellee Javier

Rodriguez’s motion to suppress. We affirm.
                                    I.     BACKGROUND

       After being involved in a multi-car accident where he and others were injured,

appellant was arrested for driving while intoxicated. A blood sample was taken from

appellee. Appellee filed a motion to suppress the test results of the blood sample,

challenging the constitutionality of section 724.012 of the Texas Transportation Code, the

mandatory blood draw statute.        See TEX. TRANSP. CODE ANN. § 724.012(b) (West,

Westlaw through 2013 3d C.S.).

       At the hearing on appellee’s motion to suppress, Officer Andrew Jordan testified

that on August 4, 2011, he arrived at the scene of a multi-car accident in Corpus Christi,

Texas, and he noticed appellee trapped in his vehicle bleeding and in need of assistance.

According to Officer Jordan, several people from the other cars were being transported

to the hospital and he was told “that there were substantial injuries.” Appellee was also

transported to the hospital. Officer Jordan said that at the hospital, after smelling the odor

of an alcoholic beverage in appellee’s hospital room, he placed appellee under arrest and

instructed a phlebotomist to draw appellee’s blood. Officer Jordan testified that it would

have taken between an hour and 90 minutes to get a warrant but that he never sought a

search warrant. Officer Jordan stated that he ordered the blood draw pursuant to the

mandatory blood draw statute. See id. Officer Jordan testified that he did not ask

appellee whether or not he consented to the blood draw, but “I read the form [that stated

appellee’s rights] and then I took the—I had the phlebotomist draw the blood for the

mandatory.”

       At the suppression hearing, the evidence established that Officer Jordan had not

obtained a warrant to acquire appellee’s blood sample and that he relied solely on the



                                                 2
mandatory blood draw statute. The State argued that appellee impliedly consented to the

blood draw by, among other things, remaining silent when the blood was drawn. The

State further argued that section 724.012 is an exception to the warrant requirement and

in the alternative, exigent circumstances existed. In response to the State’s argument

that there is implied consent in this case because appellee allowed the blood to be drawn

and remained silent, appellee’s trial counsel stated:

               And we certainly have no refusal if that were the case, but I would
       ask the Court to rely on the record. I think that was well developed through
       Officer Jordan, that the prosecutor suggested that [appellee did] not mov[e]
       [his] arm. . . . That Officer Jordan never considered consent [at] issue, that
       he simply looked right over that and the document speaks for itself, Your
       Honor. We got the exhibit here that he answered my direct question on.
       Consent nor refusal was an issue, he simply put it in front of the—read it to
       him, checked off mandatory, indicated no consent nor refusal [of] consent.
       And then moved on.

               Again, the thought among [Corpus Christi Police Department]
       officers, Judge, is that a warrant is not an issue in a case like this, they have
       developed their own interpretations of 724.012(B), and they are going to
       stick with that regardless of what 724.012(B) says.

Regarding whether appellee consented to the blood draw, the State responded that a

suspect may not simply stay mute and then argue that neither consent nor refusal

occurred; thus, by staying quiet, appellee consented. The State did not specifically

respond to appellee’s argument that Officer Jordan had not first acquired appellee’s

refusal for a specimen. And the prosecutor stated, “there was no indication that Mr.—the

defendant in this case, the suspect, refused or in anyway state[d] he refused to consent.”

Thus, the State’s argument was that appellee had not refused to provide a specimen

because he had consented by, among other things, staying mute. The trial judge stated:

“I think there has to be some sort of affirmative consent to say that somebody consented

in that situation. So I would find that there is no consent.”

                                                  3
       The parties then discussed the application of Missouri v. McNeely, which the trial

judge believed prohibits the State from acquiring a blood draw without a warrant or exigent

circumstances. See Missouri v. McNeely, __ U.S. __, 133 S. Ct. 1552 (2013). The trial

judge explained that under McNeely, when an officer is making a determination of

whether to take a blood draw because there are exigent circumstances, the officer is

required to make a fact-intensive analysis based on the circumstances and that in this

case Officer Jordan admitted he had only relied on the blood draw statute and that he did

not engage in any such analysis. It is clear from the record that the trial court did not

believe that Officer Jordan made any exigent circumstances inquiry because Officer

Jordan testified that he could rely on the statute alone and that he was not required to

obtain a warrant if he relied on the statute.

       The State argued that McNeely is very narrow and that the Supreme Court did not

reach the issue of whether a mandatory blood draw statute can serve as an exception to

the warrant requirement if properly phrased. The State asserted that the additional

exigency factors as mentioned in Schmerber, “are directly imbedded into the mandatory

blood law. For example, a crash with injury and a child passenger. These exigent factors

were already thought of by our legislature and put into the mandatory blood law. That

was the purpose behind some of those mandatory blood draws.” See Schmerber v. State

of California, 384 U.S. 757, 770 (1966).

       The State argued in the alternative that the evidence presented established that

there was an exigency in this case despite Officer Jordan’s testimony that he relied on

the statute alone. The trial judge stated that he did not think that the State had proven

that, in this particular case, exigent circumstances existed that justified the warrantless



                                                4
blood draw because Officer Jordan did not think he needed a warrant and testified he

relied solely on section 724.012(b). The judge explained, “And that’s the problem, we are

trying to go back and recreate an emergency in a situation where the officer didn’t even

try [to get a warrant] because he was relying on the mandatory [blood draw] statute. So

the State is not going to have anything to support an emergency.”                         Finally, the State

argued that Officer Jordan’s good faith reliance on the statute required that the trial court

deny appellee’s motion to suppress. The trial court granted the motion but did not state

its reasons in the order and did not enter any findings and conclusions. The State filed a

request for findings of fact and conclusions of law, but no findings and conclusions were

filed before the death of the judge in this case.1 This appeal followed.

                        II.      STANDARD OF REVIEW AND APPLICABLE LAW

        We review a trial court’s decision on a motion to suppress for an abuse of

discretion. Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim. App. 2010). Under our abuse

of discretion analysis, we use a bifurcated standard. State v. Ross, 32 S.W.3d 853, 856



        1 After the Honorable Thomas F. Greenwell, the judge who granted appellee’s motion to suppress,
passed away, the State filed a motion with this Court requesting that we abate this appeal and remand it
for a new motion to suppress hearing with a new judge. The State argued that “[w]ithout explicit findings
concerning the credibility of the witnesses who testified to the difficulty they would have had in obtaining a
warrant, all inferences would run against the State concerning the factual basis for the exigency.” We
denied the motion. The State filed a motion to reconsider our ruling asking that we remand the case for
findings of fact and conclusions of law to be drafted in the alternative. We denied that motion.

          Because the pertinent facts are undisputed and Judge Greenwell made a pertinent oral finding on
the record, and Judge Greenwell orally stated the reasons for his ruling, we conclude that written findings
of fact and conclusions of law are unnecessary for our disposition of the issue presented here. See Francis
v. State, 428 S.W.3d 850, 855 n.10 (Tex. Crim. App. 2014) (“In the context of motions to suppress, we have
further held that ‘[a]ppellate courts may review the legal significance of undisputed facts de novo.’”); State
v. Cullen, 195 S.W.3d 696, 699–700 (Tex. Crim. App. 2006) (“[W]hile the appealing party must file its notice
of appeal in accordance with the applicable statutes and rules, the trial court has 20 days from the date of
its ruling in which to file findings of fact if it has not already made oral findings on the record.”). Moreover,
as explained further below, the credibility of the witnesses’ testimony does not appear to have been at
issue, and Judge Greenwell made his decision as a matter of law. Thus, we have no indication that Judge
Greenwell disbelieved the testimony, and our disposition would not change even if he had.


                                                            5
(Tex. Crim. App. 2000) (en banc) (citing Guzman v. State, 955 S.W.2d 85, 88 (Tex. Crim.

App. 1997) (en banc)); see also Urbina v. State, No. 13–08–00562–CR, 2010 WL
3279390, at *1 (Tex. App.—Corpus Christi Aug.19, 2010, pet. ref’d) (mem. op., not

designated for publication). We give almost total deference to the trial court’s findings of

historical fact that are supported by the record and to mixed questions of law and fact that

turn on an evaluation of credibility and demeanor. Amador v. State, 221 S.W.3d 666, 673

(Tex. Crim. App. 2007) (citing Guzman, 995 S.W.2d at 89). We “review de novo ‘mixed

questions of law and fact’ that do not depend upon credibility and demeanor.” Id. (quoting

Montanez v. State, 195 S.W.3d 101, 107 (Tex. Crim. App. 2006)); Guzman, 995 S.W.2d

at 89.

         “When a trial court makes explicit fact findings, the appellate court determines

whether the evidence (viewed in the light most favorable to the trial court’s ruling) supports

these fact findings.” State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). We will

uphold the trial court’s ruling under any applicable theory of law supported by the facts of

the case whether we infer the fact findings or consider express findings. Alford v. State,

400 S.W.3d 924, 929 (Tex. Crim. App. 2013). “Similarly, regardless of whether the trial

court has made express conclusions of law, we uphold the trial court’s ruling under any

theory supported by the facts because an appellate court reviews conclusions of law de

novo.” Id. Under our de novo review, we are not required to defer to a trial court’s

particular theory. Id. This “rule holds true even if the trial court gave the wrong reason

for its ruling.” Armendariz v. State, 123 S.W.3d 401, 403 (Tex. Crim. App. 2003).

         “To suppress evidence on an alleged Fourth Amendment violation, the defendant

bears the initial burden of producing evidence that rebuts the presumption of proper police



                                                 6
conduct.” Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005). “A defendant

satisfies this burden by establishing that a search or seizure occurred without a warrant.”

Id.; see also Kelly, 204 S.W.3d at 819 n.22 (noting that in the context of a case alleging

assault in a blood draw that “[i]t is important to note that appellee had the initial burden to

produce evidence to support a finding that she did not consent to . . . [the] blood draw”).

Once a defendant establishes there was no warrant, the burden shifts to the State to

prove the warrantless search was reasonable under the totality of the circumstances.

Amador, 221 S.W.3d at 672–73. The State satisfies this burden if it proves an exception

to the warrant requirement. See Gutierrez, 221 S.W.3d at 685.

       “Whether a warrantless blood test of a drunk-driving suspect is reasonable must

be determined case by case based on the totality of the circumstances.” McNeely, 133
S. Ct. at 1563. In Schmerber, the United States Supreme Court held that the evidence

showed that the police officer reasonably believed that an emergency existed because

the delay in seeking or obtaining a warrant would result in the destruction of evidence.

Schmerber, 384 U.S. at 770. The court relied on evidence in the record that the alcohol

in the blood dissipates and stated,

               Particularly in a case such as this, where time had to be taken to
       bring the accused to a hospital and to investigate the scene of the accident,
       there was no time to seek out a magistrate and secure a warrant. Given
       these special facts, we conclude that the attempt to secure evidence of
       blood-alcohol content in this case was an appropriate incident to petitioner’s
       arrest.

Id. at 770–71. In McNeely, the United States Supreme Court stated that in Schmerber it

had determined that the warrantless blood test was reasonable after considering all of the

facts and particular circumstances in that case and its analysis “fits comfortably within [its]




                                                  7
case law applying the exigent circumstances exception” to the warrant requirement.

McNeely, 133 S. Ct. at 1560.

       In McNeely, the State argued that “whenever an officer has probable cause” that

an individual is driving under the influence of alcohol there are exigent circumstances

because blood alcohol evidence is inherently evanescent. Id. And, “[a]s a result, . . . so

long as the officer has probable cause and the blood test is conducted in a reasonable

manner, it is categorically reasonable for law enforcement to obtain the blood sample

without a warrant.” Id. The McNeely court rejected the State’s argument and held that

“[i]n those drunk-driving investigations where police officers can reasonably obtain a

warrant before a blood sample can be drawn without significantly undermining the efficacy

of the search, the Fourth Amendment mandates that they do so.” Id. at 1561. The

McNeely court explained

              We do not doubt that some circumstances will make obtaining a
       warrant impractical such that the dissipation of alcohol from the bloodstream
       will support an exigency justifying a properly conducted warrantless blood
       test. That, however, is a reason to decide each case on its facts, as we did
       in Schmerber, not to accept the ‘considerable overgeneralization’ that a per
       se rule would reflect.

Id.

       Section 724.012 of the Texas Transportation Code states in pertinent part that “[a]

peace officer shall require the taking of a specimen of the person’s breath or blood under

any of the [listed] circumstances if the officer arrests the person for an offense under

Chapter 49, Penal Code, involving the operation of a motor vehicle or a watercraft and

the person refuses the officer’s request to submit to the taking of a specimen voluntarily.”

TEX. TRANSP. CODE ANN. § 724.012 (emphasis added). The applicable subsection states

that an officer must take the person’s blood if “the person was the operator of a motor

                                                8
vehicle or a watercraft involved in an accident that the officer reasonably believes

occurred as a result of the offense and, at the time of the arrest, the officer reasonably

believes that as a direct result of the accident” either “any individual has died or will die,”

“an individual other than the person has suffered serious bodily injury” or “an individual

other than the person has suffered bodily injury and been transported to a hospital or

other medical facility for medical treatment.” Id. § 724.012(b)(1).

                    III.   EXCEPTIONS TO THE WARRANT REQUIREMENT

A.      Section 724.011

        The State contends that section 724.012 is an exception to the constitutional

warrant requirement. Specifically, the State argues that “[t]he exigent circumstances or

‘special facts’ [as required by McNeely] are carved out in the mandatory blood draw

statute . . . .”

        This Court has already determined that the Legislature did not mean to circumvent

the Fourth Amendment’s requirement that the police officer acquire a warrant prior to

acquiring a blood sample after the suspect refuses to provide a specimen regarding

another portion of the mandatory blood draw statute. See State v. Villarreal, No. 13–13–

00253–CR, __ S.W.3d __, __, 2014 WL 1257150, at *11 (Tex. App.—Corpus Christi Jan.

23, 2014, pet. granted). The court of criminal appeals affirmed our decision stating, “the

provisions in the Transportation Code do not, taken by themselves, form a constitutionally

valid alternative to the Fourth Amendment warrant requirement” and “a nonconsensual

search of a DWI suspect’s blood conducted pursuant to the mandatory-blood-draw and

implied-consent provisions in the Transportation Code, when undertaken in the absence

of a warrant or any applicable exception to the warrant requirement, violates the Fourth



                                                  9
Amendment.” State v. Villarreal, No. PD–0306–14, 2014 WL 6734178, at **20–21 (Tex.

Crim. App. Nov. 26, 2014, pet. granted).2 Accordingly, we conclude that section 724.012

of the transportation code does not by itself form a constitutionally recognized exception

to the warrant requirement.            See id.     Instead, under McNeely, each case must be

evaluated on a case-by-case basis. See McNeely, 133 S. Ct. at 1560.

B.      Exigent Circumstances

        The State argues that it provided evidence that exigent circumstances existed to

obtain appellee’s blood sample because it is imbedded in section 724.012. However, the

State also points to facts in the record it alleges amounted to an exigency in this case.

At trial, the State alleged to the trial court that exigent circumstances existed here stating

the following:

        Your Honor, in this case we do have expert circumstances [sic], for example
        in Schmerber they mentioned that a crash, a child passenger, other
        complicating factors; such as multiple witnesses, multiple defendants, high
        number of arrests at the time of the incident, these can all be additional
        exigency factors that can lead to the conclusion that blood is—

The trial court interrupted the prosecutor and stated, “But the officer didn’t have time to

get a warrant. This officer never tried, never made an attempt.” The State then argued

that the trial court must look at the facts objectively to determine whether the police officer

had enough time to get a warrant and that in this case getting a warrant would have taken

too long. The trial court replied, “That’s all based on some sort of general, what the normal

case is and this sort of thing. The Supreme Court, as I read this case, is saying that that

should be the exception, not the norm, that you need a warrant if you are going to get



      2 After affirming our decision, the court of criminal appeals granted the State’s petition for rehearing.

However, it has not vacated its decision affirming our decision.


                                                          10
somebody’s blood” and here, “you can’t use general facts to support a specific conclusion

in this particular case.” The trial court then pointed out that in this case, Officer Jordan

did not even attempt to get a warrant “because he was relying on the mandatory statute.

So the State is not going to have anything to support an emergency.” These are the only

arguments the State made to the trial court regarding exigent circumstances. Thus, any

other arguments made on appeal by the State have not been preserved for our review. 3

        The State does not explicitly state on appeal that even if section 724.012 does not

provide the required exigency alone, nonetheless, it established, based on the evidence

presented, that an exigency existed. However, the State does point to evidence that

arguably could have supported such a conclusion.4 Thus, we will address the argument

that there was an exigency that excused Officer Jordan from acquiring a warrant.

        Exigency is an established exception to the warrant requirement and “applies when

the exigencies of the situation make the needs of law enforcement so compelling that a

warrantless search is objectively reasonable under the Fourth Amendment.” McNeely,



        3  In its brief, the State maintains that there are other non-exigency based exceptions to the warrant
requirement such as the automobile exception, and voluntary consent and waiver and other consideration
such as “the underlying expectation of privacy as a factor” and “the nature of the privacy interest in blood”
that “will be sufficient to sustain the constitutionality of [mandatory blood draw statutes], especially the
Texas statute, which is narrowly drawn to include only the most egregious offenders and situations.”
However, although the State argued that the McNeely decision is very narrow, the State did not make any
of the above-mentioned arguments to the trial court. Accordingly, we may not reverse the trial court on any
of these grounds. See State v. Rhinehart, 333 S.W.3d 154, 162 (Tex. Crim. App. 2011) (stating, “ordinary
rules of procedural default” apply to “losing party” in trial court); Hailey v. State, 87 S.W.3d 118, 121–22
(Tex. Crim. App. 2002) (“It is well-settled that . . . it violates ordinary notions of procedural default for a
Court of Appeals to reverse a trial court’s decision on a legal theory not presented to the trial court by the
complaining party.”) (quotations omitted); State v. Mercado, 972 S.W.2d 75, 78 (Tex. Crim. App. 1998) (en
banc) (“[I]n cases in which the State is the party appealing, the basic principle of appellate jurisprudence
that points not argued at trial are deemed to be waived applies equally to the State and the defense.”); see
also Martinez v. State, 91 S.W.3d 331, 336 (Tex. Crim. App. 2002) (“And so it is that appellate courts may
uphold a trial court’s ruling on any legal theory or basis applicable to the case, but usually may not reverse
a trial court’s ruling on any theory or basis that might have been applicable to the case, but was not raised.”).
        4   At oral argument, the State argued that it established that exigent circumstances existed.


                                                           11
133 S. Ct. at 1558 (quoting Kentucky v. King, __ U.S. __, __, 131 S. Ct. 1849, 1856

(2011)). We must look to the totality of the circumstances in determining if the warrantless

search was permissible due to an exigency. Id. at 1559. We agree with Dounds v. State

that “in order to establish a plausible justification for an exigent circumstances exception

to the warrant requirement, the State had the burden to show facts and circumstances

beyond the passage of time and the resulting dissipation of alcohol in the bloodstream.”

434 S.W.3d 842, 851 (Tex. App.—Houston [14th Dist.] 2014, pet. granted).

       Here, the trial court specifically found that Officer Jordan said he did not rely on

any emergency or exigency to obtain appellee’s blood sample and instead Officer Jordan

only relied on section 724.012 to obtain appellee’s blood sample. We must give this

historical fact finding almost total deference because as further explained below, it is

supported by the record. See Amador, 221 S.W.3d at 673. Thus, similar to Villarreal, the

trial court found that Officer Jordan’s only basis for drawing appellee’s blood without first

obtaining a warrant was that section 724.012 required him to take a blood sample without

appellee’s consent and without the necessity of getting a warrant. See Villarreal, 2014
WL 1257150, at *11.

       This finding is supported by the record. At the suppression hearing, Officer Jordan

continuously claimed that his sole basis for the warrantless blood draw was section

724.012.    On cross-examination by appellee’s trial counsel the following exchange

occurred:

       Defense Counsel:     All right. So the urgency then was for clearing the
                            scene as opposed to anything else?

       Officer Jordan:      No. It was for making sure everybody was treated and
                            clearing the scene. Making sure the people who



                                                12
                          needed to go to the hospital went to the hospital and
                          then clearing the intersection.

      Defense Counsel:    So, were those two urgencies, clearing the intersection
                          and making sure everybody who needed treatment got
                          treatment?

      Officer Jordan:     That’s right.

      Defense Counsel:    Was there any urgency regarding the obtaining of a
                          warrant?

      Officer Jordan:     Not at that time.

      Defense Counsel:    Well, when you say not at that time, did it ever become
                          a time when there was some urgency about obtaining
                          a warrant?

      Officer Jordan:     A blood warrant?

      Defense Counsel:    Yes, sir.

      Officer Jordan:     No.

      Defense Counsel:    Was a blood warrant ever discussed?

      Officer Jordan:     No, it was not.

      Defense Counsel:    Had it been discussed, was there enough people there
                          to accomplish getting a blood warrant?

      Officer Jordan:     I’m not sure.

      Later in his testimony, Officer Jordan said, “[T]he warrant never came up.”

Defense counsel asked, “There was never any discussion with [his superior] Lieutenant

McClure, listen, we should get a warrant but we don’t have enough time.” Officer Jordan

replied, “Right” and agreed “That never happened.” The evidence showed that Officer

Jordan did not attempt to acquire a warrant, and although officers who were present at

the scene had informed Officer Jordan that appellee may have been intoxicated, there

was no evidence that anyone attempted to acquire a warrant.

                                              13
        In addition, Officer Jordan testified that he did not transport appellee to the hospital.

Given that Officer Jordan stated that he was not concerned with obtaining a warrant and

that the evidence showed that he did not transport appellee to the hospital, we conclude

that the trial court’s finding is supported by the evidence. Moreover, the United States

Supreme Court has stated that if an officer can take steps to secure a warrant while the

suspect is being transported to a hospital by another officer, there would be no plausible

justification for an exception to the warrant requirement. McNeely, 133 S. Ct. at 1561.

Here, there is no evidence that Officer Jordan could not have taken steps to obtain a

warrant because he never even considered obtaining one.5 See Weems v. State, 434
S.W.3d 655, 666 (Tex. App.—San Antonio 2014, pet. granted) (finding no exigency

despite evidence that there had been an accident, the passenger had been injured, and

the defendant had been transported to the hospital and noting that the officer had made

no effort to obtain a warrant). Accordingly, we conclude that the trial court did not abuse

its discretion by concluding that the State failed to establish that an exigency existed.6

We overrule the State’s issue to the extent that it argues an exigency existed in this case.

C.      Section 724.011’s Implied Consent




        5 To the extent that the State may argue that Officer Doug McDonald’s testimony supports that
exigent circumstances existed in this case, we disagree because Officer McDonald stated he had no
knowledge whether the issue of acquiring a warrant was ever discussed and that “he did not handle any
part of the DWI investigation” and was “strictly [assigned] to the traffic accident.” Thus, he had no
knowledge regarding whether Officer Jordan could have taken steps to obtain a warrant, and Officer Jordan
did not testify that he could not have taken those steps. To the extent that the State relies on Officer Gary
Williams’s testimony, he agreed that he had nothing to do with this particular case and that he did not know
anything about it.
        6 At oral argument, the State argued that Officer Jordan did not possess probable cause to obtain
a warrant at the scene of the accident even though other police officers told him appellee may have been
intoxicated. However, at the suppression hearing, the State made no such argument.


                                                         14
         Citing section 724.011 of the Texas Transportation Code, the State argues that

pursuant to “the implied consent statute,” a person is deemed to have consented to the

taking of one or more specimens of the person’s blood for analysis to determine its alcohol

content if that person is intoxicated and “is arrested for an offense arising out of acts

alleged to have been committed while the person was operating a motor vehicle in a

public place.” See TEX. TRANSP. CODE ANN. § 724.011 (West, Westlaw through 2013 3d

C.S.).       The State asserts that anyone who operates a motor vehicle has impliedly

consented to a blood draw.

         Regarding implied consent, at the suppression hearing, the prosecutor stated:

         Consent can be either [explicit] or implied. In this case, we did develop
         some testimony, I believe from Officer Jordan, that he specifically asked for
         consent and nothing was said. He instructed the nurse to go ahead and
         take a blood sample, there was no indication that Mr.—the defendant in this
         case, the suspect, refused or in anyway state[d] he refused to consent.
         Apparently I don’t know if he stuck his arm out and allowed his arm to be
         punctured and a blood sample be taken. So we, you know, we would argue
         that’s an implied consent.

                 ....

                 I think if you are going to look at whether consent occurred or not,
         Judge, you have to look at what a reasonable person under the
         circumstances would have understood and would of [sic] done. He was
         asked to give consent,[7] he stood there mute and allowed a blood sample
         to be taken. Would a reasonable person have said no? Would a reasonable
         person have started to take the blood or started to attempt to swab his arm
         down, which would have been normal; would he have pulled back, and said
         no, I haven’t given consent or I refuse consent?

                Aside from that, assuming that consent was not affirmative to be
         given, which we think it may be a fact question. I just—if I may, I would like

         7We note that Officer Jordan testified that he did not ask for consent for the blood draw because
he was relying on section 724.012, which he believed mandates a blood draw when the suspect has been
arrested for suspicion of driving while intoxicated and been involved in an accident where someone has
suffered an injury. See TEX. TRANSP. CODE ANN. § 724.012 (West, Westlaw through 2013 3d C.S.). It
appears from our review of the record that Officer Jordan believed that he could order the blood draw
without asking for consent and without obtaining appellee’s refusal to provide a specimen.


                                                       15
       to say I think they are also presuming a terrible situation here where they
       want to say there is a third option; which is simply to stand mute and neither
       consent nor refuse, in which case the statute doesn’t allow, according to
       them, the statute doesn’t allow you to take the draw at all.

Thus, the State’s argument at the suppression hearing was that appellee’s silence,

among other things, amounted to implied consent. The trial court concluded that there

was no consent and stated, “I think there has to be some sort of affirmative consent to

say that somebody consented in that situation. So I would find that there is no consent.”

       At the suppression hearing, the State neither mentioned the implied consent

statute it cites on appeal nor argued that appellee impliedly consented to the warrantless

blood draw by driving on the roadway or obtaining a driver’s license as it now argues.

Thus, to the extent that the State now makes this argument, we conclude that it does not

comport with its argument to the trial court. See Bell v. State, 938 S.W.2d 35, 54 (Tex.

Crim. App. 1996) (explaining that the grounds raised on appeal must comport with the

objections made before the trial court). Moreover, we cannot reverse the trial court’s

judgment on grounds not presented to it. See State v. Rhinehart, 333 S.W.3d 154, 162

(Tex. Crim. App. 2011) (stating that “ordinary rules of procedural default” apply to “losing

party” in trial court); Hailey v. State, 87 S.W.3d 118, 121–22 (Tex. Crim. App. 2002) (“It is

well-settled that . . . it violates ordinary notions of procedural default for a Court of Appeals

to reverse a trial court’s decision on a legal theory not presented to the trial court by the

complaining party.”) (quotations omitted); State v. Mercado, 972 S.W.2d 75, 78 (Tex.

Crim. App. 1998) (en banc) (“[I]n cases in which the State is the party appealing, the basic

principle of appellate jurisprudence that points not argued at trial are deemed to be waived

applies equally to the State and the defense.”). Thus, we overrule the State’s issue to the




                                                  16
extent that it argues that “the implied consent statute” required that the trial court deny

appellee’s motion to suppress.

        The State further argues in addressing the implied consent statute that appellee

“remained mute during the reading of [a license suspension warning] and allowed the

taking of his blood. Officer Jordan testified that no struggle ensued, no words were

exchanged, and [appellee] offered his arm.”8                  However, the State neither cites to

appropriate authority nor provides any legal analysis concerning how these facts required

the trial court to deny appellee’s motion to suppress because implied consent served as

an exception to the warrant requirement. See TEX. R. APP. P. 38.1(i). Thus, to the extent

that the State attempted to argue that appellee impliedly consented and that his implied

consent served as an exception to the warrant requirement, we conclude that this

argument is inadequately briefed.9 See id. Accordingly, we overrule the State’s first issue

to the extent that it argues that the trial court should have denied appellee’s motion to

suppress on the basis that appellee remained mute and “allowed” the taking of his blood

sample.

D.      Refusal

        As previously stated, once appellee established that his blood sample was

obtained without a warrant, the burden shifted to the State to prove that an exception to




        8Although on direct examination by the State, Officer Jordan agreed that appellee offered his arm,
on cross-examination by defense counsel, Officer Jordan said that appellee “didn’t physically go like, here
you go” by offering his arm and Officer Jordan did not recall whether appellee moved his arm at all.
        9 When asked by appellee’s trial counsel, “Did he consent to a specimen,” Officer Jordan replied,
“No, he didn’t. . . . That’s right. He didn’t consent.” When asked, “All right. We are clear on that, he did
not consent . . . . And he didn’t refuse,” Officer Jordan said, “That’s right.” Officer Jordan agreed that
“consent or refusal” were not “an issue in [his] mind.” Later during his testimony Officer Jordan stated that
the blood draw “was mandatory, I didn’t give him a chance to agree.”


                                                         17
the warrant requirement existed; here the State alleged that section 724.012 provided

that exception. See Gutierrez, 221 S.W.3d at 685. At the suppression hearing, the State

invoked section 724.012 as an exception to the warrant requirement and argued that

Officer Jordan properly ordered the blood draw pursuant to that statute. Although we

have already determined that section 724.012 is not by itself an exception to the warrant

requirement, as has the court of criminal appeals, even assuming it is, we conclude that

the trial court properly granted the motion to suppress as explained below on the basis

that Officer Jordan failed to comply with section 724.012; thus, the State could not have

established that it applied in this case.

       At the suppression hearing, Officer Jordan admitted that he had not asked for

appellee’s permission to take the blood draw and that appellee had not consented or

refused to provide a specimen. The prosecutor stated, “there was no indication that Mr.—

the defendant in this case, the suspect, refused or in anyway state[d] he refused to

consent,” and “I think they are also presuming a terrible situation here where they want

to say there is a third option; which is simply to stand mute and neither consent nor

refuse. . . .” Thus, the State conceded and acknowledged to the trial court that appellee

never refused to give a specimen to Officer Jordan. In response to the State’s argument

that appellee consented to the blood draw, appellee’s trial counsel said, “And we certainly

have no refusal if that were the case. . . .” The fact that Officer Jordan did not acquire

appellee’s refusal prior to taking the blood draw is undisputed, and the only evidence

presented by the State establishes that there was no refusal to provide a specimen.

       Section 724.012 requires that “the person refuses the officer’s request to submit

to the taking of a specimen voluntarily” prior to the mandatory blood draw. TEX. TRANSP.



                                               18
CODE ANN. § 724.012 (emphasis added). Therefore, as a matter of law, Officer Jordan

did not properly acquire appellee’s blood sample pursuant to section 724.012.

Accordingly, the trial court did not abuse its discretion by granting appellee’s motion to

suppress. See Alford, 400 S.W.3d at 929 (“Even if the trial court had limited its conclusion

of law to a particular legal theory, an appellate court would not be required to defer to that

theory under its de novo review.”); Armendariz, 123 S.W.3d 401 at 403 (holding that this

“rule holds true even if the trial court gave the wrong reason for its ruling.”). We overrule

the State’s sole issue.



                                        IV.    CONCLUSION

       We affirm the trial court’s judgment.

                                                  /s/ Rogelio Valdez__
                                                  ROGELIO VALDEZ
                                                  Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of June, 2015.




                                                 19